Note: This disposition is nonprecedential.


  United States Court of Appeals for the Federal Circuit
                                      2009-3101


                          ALEXANDER F. PUCILOWSKI, JR.,

                                                    Petitioner,

                                           v.

                             DEPARTMENT OF JUSTICE,

                                                    Respondent.


        Steven L. Herrick, Tully Rinckey P.L.L.C., of Albany, New York, argued for
petitioner. On the brief was Greg T. Rinckey.

       Douglas K. Mickle, Senior Trial Attorney, Commercial Litigation Branch, Civil
Division, United States Department of Justice, of Washington, DC, argued for respondent.
With him on the brief were Tony West, Assistant Attorney General, Jeanne E. Davidson,
Director, and Donald E. Kinner, Assistant Director. Of counsel on the brief was Paul M.
Schneider, Office of General Counsel, Federal Bureau of Prisons, of Washington, DC.


Appealed from: Merit Systems Protection Board
                     NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                    2009-3101



                        ALEXANDER F. PUCILOWSKI, JR.,

                                                          Petitioner,

                                         v.

                           DEPARTMENT OF JUSTICE,


                                                          Respondent.




                                  Judgment

ON APPEAL from the       Merit Systems Protection Board

in CASE NO(S).           NY3443060081-A-2.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MAYER, PLAGER, and DYK, Circuit Judges )

                         AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT


DATED December 10, 2009                   /s/ Jan Horbaly
                                         Jan Horbaly, Clerk